Appeal from order denying a motion for a peremptory order of mandamus to compel the president and board of managers of the Meadowbrook Hospital and the board of supervisors of the county of Nassau to award a contract to the petitioner, the lowest bidder. Order unanimously affirmed, with fifty dollars costs and disbursements, as a matter of law and not in the exercise of discretion. Without deciding the other questions raised, the court is of the opinion that section 238 of the County Law is not applicable to the purchase of X-ray equipment. (See General Municipal Law, § 129, and County Law, § 48, indicating that equipment is differentiated from supplies.) Present — Lazansky, P. J., Young, Hagarty] Carswell and Seudder, JJ.